Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 1 of 13 PageID #: 407



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  RISEBORO COMMUNITY
  PARTNERSHIP INC,formerly known as
  RIDGEWOOD BUSHWICK SENIOR
  CITIZENS COUNCIL,INC.,

                                 Plaintiff,

                  against -                                      MEMORANDUM & ORDER


  SUNAMERICA HOUSING FUND NO. 682,                                   18-CV-7261 (RJD)(VMS)
  SLP HOUSING I, LLC,420 STOCKHOLM
  STREET ASSOCIATES, L.P.,

                                 Defendants.


  DEARIE,District Judge

         Plaintiff Riseboro Community Partnership Inc. brings an action against Defendants

  SunAmerica Housing Fund No. 682("SunAmerica"), SLP Housing I, LLC ("SLP")and 420

  Stockholm Street Associates L.P.,("the Partnership") seeking declaratory relief and asserting

  breach of contract claims relating to Plaintiffs efforts to exercise a contractual right of first

  refusal to purchase an affordable housing project developed with the benefit of Low-Income

  Housing Tax Credits pursuant to Section 42 of the Internal Revenue Code, 26 U.S.C. § 42.

 Plaintiff first brought this action in Kings County Supreme Court, and Defendants SunAmerica

 and SLP timely removed the case based on federal-question and diversity jurisdiction, arguing

 that Plaintiffs claims present a federal question about the correct construction of federal tax law

 and that the non-diverse citizenship of the Partnership should be disregarded for jurisdictional

 purposes because it is a nominal party to this action. Plaintiff now moves to remand the case to

 state court, arguing that it has asserted state-law claims that merely involve a federal tax credit

 framework and that the Partnership must be considered for the purpose of diversity jurisdiction
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 2 of 13 PageID #: 408



  because it is a real defendant in this action. For the reasons stated below, Plaintiffs motion is

 denied.


                                             BACKGROUND


          This case concerns the interpretation of a contractual right of first refusal("ROFR")in

 the amended partnership agreement of the Partnership, formed to own and operate a low-income

  housing project located at 420 Stockholm Street in Brooklyn ("the Apartment Complex") under

 the federal Low-Income Housing Tax Credit("LIHTC") program, codified as 26 U.S.C. § 42.

  Defendants SunAmerica and SLP are limited investor partners of the Partnership and Plaintiff is

 the not-for-profit sponsor of the redevelopment of the Apartment Complex. Compl. H 10.

          The LIHTC program creates federally allocated tax credits awarded to real estate

 developers in exchange for the developer's creation and maintenance of low-income housing. Id.

 at    14-15. Developers typically fund their projects by entering into limited partnerships with

  private investors who have significant tax liabilities and contribute the capital for the project in

 exchange for having the tax credits allocated to them. Id. at        16-19. Investors can claim the

 credits annually over a period often years as long as the project complies with rent affordability

 restrictions for a period offifteen years ("the Compliance Period"). Id. at ^ 18. According to the

  Complaint, in order to ensure that these projects remain low-income housing after the tax credits

 are exhausted and the Compliance Period is over, 26 U.S.C. § 42 specifically contemplates and

 incentivizes a not-for-profit organization's purchase of the LIHTC project by expressly allowing

 these organizations to have a statutory right of first refusal to buy the projects at a statutorily

 prescribed minimum price. 26 U.S.C. § 42(i)(7)(A)'.


         '26 U.S.C. § 42(i)(7) states: "(A)No Federal income tax benefit shall fail to be allowable to the
 taxpayer with respect to any qualified low-income building merely by reason of a right of 1st refusal held
 by the tenants (in cooperative form or otherwise) or resident management corporation or such building or
  by a qualified nonprofit organization (as defined in subsection (h)(5)(C)) or government agency to
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 3 of 13 PageID #: 409




          Plaintiff alleges that Defendants entered into the Partnership with a special purpose

  entity, 420 Stockholm Housing Development Fund Company Inc.("HDFC"), to develop the

  Apartment Complex as a LIHTC project. Id. at ^ 22. Defendant SunAmerica provided the funds

  for HDFC to purchase land, and once it did, the land was transferred to the Partnership so the 26

  U.S.C. § 42 tax credits could be allocated to Defendants. Id. at            23, 26. Subsequently, 420

  Stockholm Corp., a non-profit entity whose sole shareholder is Plaintiff, replaced HDFC as the

  General Partner of the Partnership. Id. at ^ 26.

          After HDFC purchased the land, the parties amended their partnership agreement to

  reflect that the Partnership was compliant with all the terms and restrictions of26 U.S.C. § 42

 ("Restated Agreement"). M- at H 24-25. The Complaint alleges that "in connection with the

  development of the Apartment Complex and in accordance with" 26 U.S.C. § 42, Section 12.03

  of the Restated Agreement granted Plaintiff a ROFR,as follows:

         "On and after the end of the 15 year Compliance Period,[RiseBoro] and its designee, if it
         is at that time a qualified nonprofit corporation, shall have a right of first refusal to
         purchase the Apartment Complex for the price equal to the sum of:
                 (iv) The principal amount of outstanding indebtedness secured by the building
                 (other than indebtedness incurred within the 5-year period ending on the date of
                  the sale to the tenants), and
                  (v) All Federal, State, and local taxes attributable to such sale and to any amounts
                  paid pursuant to subsection (iii) hereof; and
                  (vi) Any amounts of a Tax Credit Shortfall which has not been paid"

          Id. at 1129.




  purchase the property after the close of the compliance period for a price which is not less than the
  minimum purchase price determined under subparagraph (B);
         (B) Minimum purchase price. For purposes of subparagraph (A), the minimum purchase price
  under this subparagraph is an amount equal to the sum of-
          a. The principal amount of outstanding indebtedness secured by the building (other than
  indebtedness incurred within the 5-year period ending on the date of the sale to the tenants), and
          b. All Federal, State, and local taxes attributable to such sale.
          Except in the case of Federal income taxes, there shall not be taken into account under clause (ii)
  any additional tax attributable to the application ofclause (ii).
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 4 of 13 PageID #: 410



         Plaintiff alleges that, upon expiration of the Compliance Period, it attempted to exercise

  its ROFR to purchase the Apartment Complex, but Defendants refused, arguing that, under

  Section 8.02(b)(i) of the Restated Agreement^, Defendant SLP's consent is required before

  Plaintiff can exercise the ROFR,and the ROFR is not triggered until Defendants decide to sell

  and a bona-fide third party offer is made. Id- at 111 30-34. Unable to resolve their disagreement.

  Plaintiff filed this lawsuit, alleging that "Defendants' benefit of the bargain was to capture the

  LIHTC tax credits ... [which] has already been realized by SunAmerica," and "Defendants'

  ownership of the Apartment Complex remained a mere nominal appendage of the LIHTC

  structure which cannot be viewed in isolation, but must instead be construed together with, inter

 alia, the purpose ofthe Partnership: generating LIHTC tax credits and ensuring the Apartment

  Complex remains affordable via not-for profit ownership at the expiration of the Compliance

  Period." Id. at ^ 35.

          Along with claims for specific performance and damages for Defendants' alleged breach

 of the Restated Agreement, Plaintiff is seeking declaratory judgments pertaining to its right to

 exercise its ROFR under the Restated Agreement. The first cause of action alleges that

  Defendants' consent is not a condition precedent for Plaintiff to exercise its ROFR because(1)

 the ROFR under Section 12.03 contains no such requirement,(2) Section 8.02(b)(i) specifically

  provides that its restrictions are effective except as expressly provided in the Restated

  Agreement, and (3)the Restated Agreement contains no restrictions on the sale or refinancing of

 the Apartment Complex other than those set forth in 26 U.S.C. § 42, which contemplates no

 restrictions against a ROFR holder. Id. at     41-44. The second cause of action alleges that


 ^ Section 8.02(b)(i) ofthe Restated Agreement states: "General Partner shall not without the Consent of
 the Special Limited Partner which Consent may be withheld in its sole and absolute discretion, have any
 authority to: sell or otherwise dispose of, at any time, all or any material portion ofthe assets ofthe
 Partnership, except as expressly provided in the Agreement." Compl.|f 34.
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 5 of 13 PageID #: 411



  Plaintiffs ROFR "must be interpreted to be consistent with the statutory scheme of Section 42 as

  mandated by the Restated Agreement," and thus,"unlike a common law ROFR," it does not

  require either a willing seller or a bona fide offer before it can be exercised. Id. at   49-51. In

  support of this claim, the Complaint alleges that "Section 42 neither includes nor implies a bona

  fide third-party offer as a condition precedent for a ROFR holder to exercise its ROFR and such

  a limitation is inconsistent with the statutory scheme of Section 42 because a Section 42 ROFR

  permits a not-for-profit organization to purchase a project at a below-market price (the minimum

  purchase price) even if it is lower than the price offered by a third party, thereby discouraging

  any bona fide third party offerer from making any offer because the third parties would be aware

  that a non-for-profit would prevail against any such third-party offer no matter how competitive

  it is." Id. at H 52.

                                              DISCUSSION


          Under 28 U.S.C. § 1441, a defendant is entitled to remove "any civil action brought in a

  State court of which the district courts of the United States have original jurisdiction." When

  federal jurisdiction is asserted by a defendant in a removal petition, the defendant has the burden

  of establishing that removal is proper. United Food & Commercial Workers Union. Local 919,

  AFL-CIO V. CenterMark Properties Meriden Square. Inc.. 30 F.3d 298, 301 (2d Cir. 1994).

          Defendants contend that this Court has federal-question jurisdiction pursuant to 28 U.S.C.

  §§ 1331 and 1340 because the alleged causes of action for declaratory relief and breach of

  contract raise necessary, disputed and substantial issues relating to interpretation of parts of the

  federal LIHTC program under the Internal Revenue Code, and federal jurisdiction over this

  action does not disturb any congressionally-approved balance of federal and state judicial

  responsibilities. Defendants also contend that this Court has diversity jurisdiction pursuant to 28
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 6 of 13 PageID #: 412



  U.S.C. § 1332 because the Plaintiff and Defendants SunAmerica and SLP are diverse and the

  non-diverse citizenship of the Partnership should be disregarded because it is a formal or

  nominal party without any adverse interest against any party in the action.^

            I.    This Court Has Federal Question Subject Matter Jurisdiction Pursuant to 28

                  U.S.C. §§ 1331 and 1340

         Federal district courts have "original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States," 28 U.S.C. § 1331, and, specifically,"of any

  civil action arising under any Act of Congress providing for internal revenue, or revenue from

  imports or tonnage except matters within the jurisdiction of the Court of International Trade." 28

  U.S.C. § 1340."The presence or absence of federal-question jurisdiction is governed by the

 'well-pleaded complaint rule,' which provides that federal jurisdiction exists only when a federal

  question is presented on the face of the plaintiffs properly pleaded complaint." Caterpillar Inc.

  V. Williams. 482 U.S. 386, 392(1987). However, the Supreme Court has also recognized that

 "federal-question jurisdiction will lie over state-law claims that implicate significant federal

  issues." Grable & Sons Metal Prods.. Inc. v. Darue Eng'g & Mfg.. 545 U.S. 308, 312(2005).

  Thus, in cases where, as here, a plaintiff brings state law claims, federal jurisdiction exists if"a

 federal issue is(1) necessarily raised,(2) actually disputed,(3) substantial, and (4)capable of

  resolution in federal court without disrupting the federal-state balance approved by Congress."

  Gunn V. Minton. 568 U.S. 251, 258 (2013)."A state law claim 'necessarily' raises federal

  questions where the claim is affirmatively 'premised' on a violation of federal law." N.Y. ex rel.

 Jacobson v. Wells Fargo Nat'l Bank, N.A.. 824 F.3d 308, 315-16(2d Cir. 2016)(internal



 ^Defendants also assert this Court has supplemental jurisdiction under 28 U.S.C. § 1367 over claims for
 which there is no original jurisdiction. Given that the Court has federal-question jurisdiction over all of
 Plaintiffs claims pursuant to 28 U.S.C. §§ 1331, there are no claims over which we would need to
 exercise supplemental jurisdiction.
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 7 of 13 PageID #: 413



  citations omitted). But,"the mere need to apply a federal law in a state-law claim will [not]

  suffice to open the 'arising under' door" and federal jurisdiction is "confined ... to those [claims]

  that really and substantially ihvolv[e] a dispute or controversy respecting the validity,

  construction or effect of[federal] law." Grable, 545 U.S. at 313 (internal quotations omitted).

                     A. Plaintiffs Claims "Necessarily Raise" An "Actually Disputed"

                         Federal Issue


         All of Plaintiffs claims necessarily raise a disputed federal issue because in order to

  grant the relief Plaintiff seeks, the Court must make "binding legal determinations of rights and

  liabilities under [federal law]." CWCapital Cobalt VR Ltd. v. CWCapital Investments LLC.2018

  WL 2731270, at *3(S.D.N.Y. May 23, 2018)(quoting Merrill Lynch. Pierce. Fenner & Smith

  Inc. V. Manning. 136 S. Ct. 1562, 1569-70(2016)). In essence. Plaintiffs claims will require the

  Court to resolve the parties' dispute over(1) whether 26 U.S.C. § 42 contemplates any

  restrictions on an ROFR holder's ability to exercise it, and (2) whether 26 U.S.C. § 42(i)(7)

  envisions an ROFR that differs from a common law ROFR.

         Plaintiff contends that to the extent its claims invoke 26 U.S.C. § 42, they do so to

 illuminate a contractual agreement rather than question 26 U.S.C. § 42 itself, and "at most

  require the court to apply federal law in a state-law claim." CWCapital Cobalt VR Ltd.. 2018

  WL 2731270, at *3. But determination of the Plaintiffs rights and Defendants' obligations

  under the Restated Agreement and whether Defendants breached those obligations requires the

  Court to do more than engage in contract interpretation. By Plaintiffs own account,"the

  Restated Agreement granted a Section 42 ROFR to [Plaintiff]," Compl. ^21, which "cannot be

  interpreted purely under New York common law, but must be interpreted to be consistent with

 the statutory scheme of Section 42." Id. at ^ 49. Thus, the existence or non-existence of any
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 8 of 13 PageID #: 414



  conditions precedent for Plaintiff to exercise its ROFR is mandated by 26 U.S.C. § 42, making

  Plaintiffs claims "predicated on ... violations of obligations rooted exclusively in federal law"

  Varga v. McGraw Hill Fin.. Inc., 36 F. Supp. 3d 377, 382(S.D.N.Y. 2014). Contrary to

  Plaintiffs contention, the parties' dispute is not about "whether the facts of the particular

  transaction ... [are] covered by [the applicable federal law]" but rather, it is about the correct

  construction of the requirements of a ROFR under 26 U.S.C. § 42. CWCanital Cobalt VR Ltd..

  2018 WL 2731270, at *3.

          A recent opinion by the Supreme Judicial Court of Massachusetts illustrates how a

  decision on the merits of Plaintiffs claims would require the Court to interpret the parties' rights

  and obligations under 26 U.S.C. § 42 rather than merely interpret the language of the Restated

  Agreement. In Homeowner's Rehab. Inc. v. Related Com V SLP. L.P.. the court acknowledged

  that the ROFR at issue was "not purely a creation ofthe common law but ... was granted 'in

  accordance with § 42(i)(7) of the Internal Revenue Code,' and must be understood in the context

  of agreements designed to secure tax credits under the LIHTC program." 479 Mass. 741, 753

 (2018). After analyzing the legislative history and policy goals of 26 U.S.C. § 42, the court

  decided the parties' rights and obligations under the operative agreements, including whether the

  plaintiffs ROFR could be exercised as an option, by interpreting the language of the agreements

  in a way that did not "contravene the purpose of[26 U.S.C.] § 42(i)(7)." Id- at 753-59. This is

  exactly what the Court would have to do here because Plaintiffs claims that Defendants

  breached their obligations under the Restated Agreement "necessarily stand[]- or fall[] based on a

  particular application of the ROFR provided by 26 U.S.C. § 42(i)(7). CWCapital Cobalt VR

  Ltd.. 2018 WL 2731270, at *3 (internal quotations omitted).
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 9 of 13 PageID #: 415



                      B. The Federal Issue Presented by Plaintiffs Claims are "Substantial"

         "[F]ederal jurisdiction demands not only a contested federal issue, but a substantial one."

  Grable. 545 U.S. at 313."The substantiality inquiry ... looks ... to the importance of the issue to

  the federal system as a whole." Gunn, 568 U.S. at 260."An issue may be substantial if it

 'present[s] a nearly pure issue of law, one that could be settled once and for all and would govern

  numerous...other cases.'" CWCaoital Cobalt. 2018 WL 2731270 at *5 ("quoting Empire

  Healthchoice Assurance. Inc. v. McVeigh. 547 U.S. 677,700(2006)). However,"when 'the

  result [of a case] would be limited to the parties ... before the state court,' the 'possibility that a

  state court will incorrectly resolve a state claim is not, by itself, enough to trigger the federal

  courts' ...jurisdiction, even if the potential error finds its root in a misunderstanding of[federal]

  law.'" Id.(quoting Gunn. 568 U.S. at 263); see also Congregation Machna Shalva Zichron Zvi

  David V. U.S. Dep't of Agriculture. 557 F. App'x 87,90(2d Cir. 2014)(affirming dismissal for

  lack ofjurisdiction where "[t]he determination at issue ... is a fact-specific application of

 [federal] regulations to [plaintiff] that does not implicate the validity of the regulations

 themselves, or have any other broader effect on federal interests.").

          Plaintiff argues that any federal issue here is not substantial because the implications of a

  decision interpreting 26 U.S.C. § 42 would be limited to the specific language of this Restated

  Agreement, which is likely different than virtually every other LIHTC operating agreement. See

  Liana Carrier Ltd. v. Pure Biofuels Corp.. 672 F. App'x 85,92(2d Cir. 2016)(summary order)

 (finding that when "resolution of the issue would be relevant only to these parties, the issue is not

  substantial enough to trigger federal jurisdiction over ... [a] fundamentally state law cause of

  action."). However, while it is true that the language of this specific ROFR may be unique to the

  parties' Restated Agreement, the Court's ultimate determination would not be based on the
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 10 of 13 PageID #: 416



  specific language ofthe ROFR but rather on its interpretation of Congress' intent in drafting 26
  U.S.C. § 42(i)(7).

         The correct construction of26 U.S.C. § 42(i)(7) and how it differs from a common law

  ROFR is a purely legal question that is substantial and will be applicable to many other LIHTC

  agreements nationwide that provide for a ROFR under 26 U.S.C. § 42(i)(7). See Grable, 545

  U.S. at 315 ("The meaning of the federal tax provision is an important issue of federal law that

  sensibly belongs in a federal court."). In fact, courts that have recently addressed this issue have

  come to different conclusions based on different constructions of 26 U.S.C. § 42(i)(7). Compare

  Homeowner's Rehab. Inc.. 479 Mass, at 753 (finding that the ROFR at issue was granted in

  accordance with 26 U.S.C. § 42(i)(7) and thus displaced Massachusetts state-law requirements

  for ROFR)with Senior Housing Assistance Grp. v. AMTAX Holdings 260, LLC.2019 WL

  687837, *I (W.D. Wash. Feb. 19, 2019)(declining to find that 26 U.S.C. § 42(i)(7) created a

  federal common law definition of ROFR that could displace the state common law or the

  ordinary meaning of the term developed over the years).

                       C. The Exercise of Jurisdiction Would Not Disrupt the Federal-State

                          Balance


         "[E]ven when the state action discloses a contested and substantial federal question... the

  federal issue will ultimately qualify for a federal forum only if federal jurisdiction is consistent

  with congressional judgment about the sound division of labor between state and federal courts

  governing the application of § 1331." Grable, 545 U.S. at 313-14. The Supreme Court has

  instructed that "determinations about federal jurisdiction require sensitive judgments about

  congressional intent,judicial power, and the federal system." Merrell Dow Pharm. Inc. v.

  Thompson. 478 U.S. 804, 810(1986). In deciding if the federal issue in a case is capable of



                                                    10
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 11 of 13 PageID #: 417



  resolution in federal court without disrupting the federal-state judicial balance, courts should

  consider(1) whether Congress has expressed any preference for state versus federal jurisdiction

  over the type of claim at issue(2)any impact on the volume of federal court litigation if

  jurisdiction is accepted;(3)the possibility of causing a significant shift of what were traditionally

  state cases into federal cases; and (4)the litigants' interest in a federal forum.    Grable. 545

  U.S. at 317-19."Absent a special state interest in a category of litigation, or an express

  congressional preference to avoid federal adjudication, federal questions that implicate

  substantial federal interests will often be appropriately resolved in federal rather than state

  court." New York ex rel. Jacobson. 824 F.3d at 316.

          The LIHTC program is a creature of federal law that accords favorable tax treatment to

  investments in low-income housing by providing tax credits to offset significant tax liabilities.

  An important purpose of this legislation is to encourage LIHTC properties to end up with not-

  for-profit organizations that will keep the units affordable. It does this by expressly allowing

  these organizations to have a ROFR to purchase projects at below market prices.          Senior

  Housing Assistance Grp.. 2019 WL 687837, at *1.

         Plaintiff contends that its claims sound in breach of contract and would only require a

  state court to consider the definition of"offer" under 26 U.S.C. § 42, relying on the Second

  Circuit's decision in Liana Carrier Ltd., where the court found that "respect for the state-federal

  balance ... incline[d] against attachment of federal question jurisdiction" because "[t]he fact that

  the state court's analysis of breach will necessarily turn on the requirements of federal securities

  law does not change the underlying nature of Plaintiffs-Appellants' claims." 672 F. App'x at 92.

  However, in that case, the issue was "whether [the defendant's] SEC Reports complied in all

  material respects with the requirements of the Securities Act and the Exchange Act." Id. This did


                                                    11
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 12 of 13 PageID #: 418



  not require the court to make any determinations about what those requirements were or

  otherwise interpret the federal statute, and the court simply applied the requirements to the facts

  of the case. Here, on the other hand. Plaintiffs claims raise a threshold question of law about the

  meaning of a federal tax provision       whether there are any conditions precedent for the

  exercise of an ROFR under 26 U.S.C. § 42. Even if state courts are the traditional forum for

  adjudication of breach of contract claims,"[they are] not the traditional forum for interpretation

  of the federal tax laws." New York ex rel. Jacobson. 824 F.3d at 318. In fact, 28 U.S.C. § 1340

  demonstrates that Congress intended disputes involving federal tax statutes to be heard in federal

  courts.


            Plaintiff also argues that it is relevant that the LIHTC program was specifically designed

  to divest the federal government of all administrative, compliance, and supervisory powers after

  the tax credit benefits are realized, as evidenced by the fact that the IRS relinquishes all

  monitoring authority over LIHTC projects to state agencies at the end of the Compliance Period.

  See U.S. GovT Accountabilitv Off.. GAP-15-330. Low-Income Housing Tax Credit: Joint IRS-

  HUD Administration Could Help Address Weaknesses in Oversight(2015). According to

  Plaintiff, since the tax credits at issue in this case have already been exhausted, all monitoring

  authority belongs to the state housing agency. However, after the Compliance Period is over,

  state agencies only monitor a project's compliance with the LIHTC program's minimum

  requirements of affordability, such as rent ceilings, income limits, and tenant qualifications. Id.

  This is unrelated to the question of what rights and restrictions ROFR holders have under 26

  U.S.C. § 42, which hinges on interpretation of federal tax principles. See Homeowner's Rehab.

  Inc., 479 Mass, at 754(explaining that 26 U.S.C. § 42(i)(7) exists to "clarify that.




                                                    12
Case 1:18-cv-07261-RJD-VMS Document 20 Filed 08/07/19 Page 13 of 13 PageID #: 419



  notwithstanding traditional principles of tax law, a nonprofit organization's right of first refusal

  ... will not deprive the property owner of tax credits.").

          Finally, federal jurisdiction over this case will not trigger a voluminous amount of cases

  or transform state court litigation of traditional breach of contract actions involving ROFR

  provisions into federal litigation because "it is the rare such action that hinges on the proper

  interpretation" of an admittedly unique ROFR under federal tax law. New York ex rel. Jacobson

  824F.3dat318.


                                            CONCLUSION


          Defendants' removal ofthis case to federal court was proper under 28 U.S.C. § 1441

  because Plaintiffs claims raise a necessary, disputed and substantial federal issue, which this

  Court can entertain without disturbing the federal-state balance ofjudicial responsibilities

  approved by Congress. Since this Court has federal-question jurisdiction over Plaintiffs claims,

  we need not reach the question of whether we also have subject matter jurisdiction on the basis

  of diversity of citizenship between the parties. Accordingly, Plaintiffs motion to remand the

  action to state court is denied.

  SO ORDERED.




  Dated: Brooklyn, New York
         August 7, 2019
                                                                s/ Raymond J. Dearie


                                                                   LYMONDO. DEARIE
                                                                United States District Judge




                                                   13
